Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant' s amendment filed on May 13, 2022 was received.  Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on January 13, 2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Wolski on June 13, 2022.  The application has been amended as follows:
Claims 16-20 are cancelled.  



Claim Rejections
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1-15 are withdrawn because claim 1 has been amended.
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (NPL titled: Aerosol assisted chemical vapour deposition of ZnO films on glass with noble metal and p-type dopants; use of dopants to influence preferred orientation), on claims 1-8, 11-12, and 14-15 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in page 7 and 9 of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Walters et al. (NPL titled: Aerosol assisted chemical vapour deposition of ZnO films on glass with noble metal and p-type dopants; use of dopants to influence preferred orientation, attached) as applied to claims 1-8, 11-12, and 14-15, on claims 9-10, and 13 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in page 7 and 9 of the current specification.

Reasons for Allowance
Claims 1-15 are allowed.  The closest prior arts of record, Walters et al. do not teach nor suggest to form the solar control coating composed of active n-type protective semiconductor layers deposited one below and the other one above a layer of metal nanoparticles having a diameter of less than 30 nm on the recently heated substrate as stated in the claim.

X references cited by Common Citation Document:
X: NPL: TiO"2/Au/TiO"2 multilayer thin films: Novel metal-based transparent conductors for electrochromic devices, does not teach nor suggest to form the solar control coating composed of active n-type protective semiconductor layers deposited one below and the other one above a layer of metal nanoparticles having a diameter of less than 30 nm on the recently heated substrate as stated in the claim.

X: NPL: Aerosol assisted chemical vapor deposition using nanoparticle precursors: A route to nanocomposite thin films, does not teach nor suggest to place the substrate in a clamping area and to form the solar control coating composed of active n-type protective semiconductor layers deposited one below and the other one above a layer of metal nanoparticles on the recently heated substrate as stated in the claim.

X: NPL: Synthesis, structural characterization and optical properties of multilayered Yttria-stabilized ZrO"2 thin films obtained by aerosol assisted chemical vapour deposition, does not teach nor suggest to form the solar control coating composed of active n-type protective semiconductor layers deposited one below and the other one above a layer of metal nanoparticles having a diameter of less than 30 nm on the recently heated substrate as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717